DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This corrected notice of allowability is issued solely to address the IDS of February 25, 2022; the references have been considered and the reasons for allowance set forth in the office action of December 29, 2021 are still applicable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799